ROBERT NORTON MORAN, Plaintiff-Appellant,
v.
BRIAN STEPHEN and ROBERT WILLIAMS, Defendants-Appellees.
No. 28984.
Intermediate Court of Appeals of Hawaii.
December 31, 2008.
On the briefs.
Stephen T. Hioki, for Plaintiff-Appellant.

SUMMARY DISPOSITION ORDER
RECKTENWALD, C.J., WATANABE and FOLEY, JJ.
Plaintiff-Appellant Robert Norton Moran (Moran) appeals from the "Order Granting Defendant Brian Stephen's Motion to Dismiss for Lack of Jurisdiction Herein Filed on November 30, 2007" filed on January 3, 2008 in the District Court of the First Circuit, Honolulu Division (district court).[1]
On appeal, Moran contends the district court erred by holding that it lacked jurisdiction to hear Moran's claim for summary possession of real property involving a landlord-tenant relationship. No answering brief was filed.
Upon careful review of the record and the brief submitted by Moran and having given due consideration to the arguments advanced and the issues raised, we resolve Moran's point of error as follows:
The district court erroneously dismissed Moran's summary possession claim for lack of jurisdiction. "[T]he district courts have exclusive jurisdiction over the issue of summary possession." KNG Corp. v. Kim, 107 Hawai'i 73, 80, 110 P.3d 397, 404 (2005). Defendant-Appellee Brian Stephen's claim that he had an option to purchase the property did not divest the district court of jurisdiction over Moran's summary possession claim. Lum v. Sun, 70 Haw. 288, 298, 769 P.2d 1091, 1097-98 (1989). The parties do not appeal the dismissal of other claims and/or counterclaims.
Therefore,
IT IS HEREBY ORDERED that the "Order Granting Defendant Brian Stephen's Motion to Dismiss for Lack of Jurisdiction Herein Filed on November 30, 2007" filed on January 3, 2008 in the District Court of the First Circuit, Honolulu Division, is affirmed in part and vacated in part, and this case is remanded for further proceedings.
NOTES
[1]  The Honorable Hilary B. Gangnes presided.